Exhibit 10.4

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

Dated: June 26, 2013 (“Issue Date”)

 

WARRANT TO PURCHASE COMMON STOCK
of
PROSPECT GLOBAL RESOURCES INC.

 

PROSPECT GLOBAL RESOURCES INC., a Nevada corporation (the “Company”), HEREBY
CERTIFIES THAT, for value received, THE KARLSSON GROUP, INC., an Arizona
corporation, or registered assigns (each a “Holder”), is entitled to purchase up
to 3,000,000 shares of Common Stock at a purchase price of $.12 per share (the
“Exercise Price”). As used herein, the term “Common Stock” means the Company’s
Common Stock, par value $0.001 per share, as constituted on the date of original
issue of this Warrant. The number and character of such shares of Common Stock
is subject to adjustment as provided below. The term “Warrant” as used herein
shall include this Warrant and any warrants delivered in substitution or
exchange therefor as provided herein.

 

1.                                      Term of Warrant. Subject to the terms
and conditions set forth herein, this Warrant shall be exercisable, in whole or
in part, during the term (a) commencing on the latest of the dates (the
“Effective Date”) upon which  the Company (i) reserves 7,500,000 shares of
common stock for issuance pursuant to exercise (including pursuant to any
anti-dilution provisions) hereof and (ii) obtains stockholder approval (x) of
either an amendment to Company’s articles of incorporation increasing the number
of authorized shares of common stock in an amount sufficient for the foregoing
or a reverse stock split resulting in an amount of shares of common stock
sufficient for the foregoing and (y) as necessary to allow issuance of such
shares in compliance with Nasdaq rules, and (b) ending at 5:00 p.m., Mountain
Time, on the fifth anniversary of the Effective Date, and shall be void
thereafter.

 

2.                                      Exercise of Warrant.

 

(a)                                 Method of Exercise. The purchase rights
represented by this Warrant are exercisable by the Holder in whole or in part,
at any time, or from time to time during the term hereof as described in Section
1 above, by the surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder, at the principal
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), upon payment in cash or by check
acceptable to the Company. Notwithstanding any provisions herein to the
contrary, if the Fair Market Value (as defined below) of one share of

 

--------------------------------------------------------------------------------


 

Common Stock is greater than the Exercise Price (at the date of calculation, as
set forth below), in lieu of exercising this Warrant for cash, the Holder may
exercise this Warrant in whole or in part, at any time, or from time to time
during the term hereof, by electing to receive a number of shares of Common
Stock computed using the following formula (the “Cashless Exercise”).

 

CS = WCS (FMV-WP)
      FMV

 

WHERE

 

CS                                equals the number of Shares of Common Stock to
be issued to the Holder

 

WCS                    equals the number of shares of Common Stock purchasable
under the Warrant or, if only a portion of the Warrant is being exercised, the
portion of the Warrant being canceled (at the date of such calculation)

 

FMV                    equals the Fair Market Value (as defined below) of one
share of Common Stock (at the date of such calculation

 

WP                             equals the per share Warrant Price (as adjusted
to the date of such calculation) of the Warrant

 

As used in this Section 2(a), the term “Fair Market Value” of each Warrant Share
as of any date shall be (i) if the Common Stock is not then listed on a national
securities exchange the volume weighted average price per share of Common Stock
(as reported on the exchange, market or quotation system on which shares of
Common Stock are admitted to trading or listed) for the five consecutive trading
days ending on the business day prior to such exercise, (ii) if the Common Stock
is then listed on a national securities exchange, the last sale price in respect
of the Common Stock on the Nasdaq Global Market or any national securities
exchange on which the Common Stock is then listed at the close of trading on the
business day prior to such exercise or (iii) if not so available, Fair Market
Value shall be determined as follows: (A) if the parties hereto can agree on the
Fair Market Value, such agreed upon value shall constitute the Fair Market
Value; (B) if the parties cannot reach an agreement as to the Fair Market Value
within five (5) business days from the onset of negotiations, then the Appraised
Value (as defined below) shall constitute the Fair Market Value. “Appraised
Value” per Warrant Share as of a date specified herein shall mean the value of
such a share as of such date as determined by a nationally recognized valuation
or appraisal firm (an “Appraiser”) selected jointly by the holder of this
Warrant and the Company. If the Company and the holder of this Warrant cannot
agree on a mutually acceptable Appraiser, then the Company and the holder of
this Warrant shall each choose one such Appraiser and the respective chosen
firms shall jointly select a third Appraiser, which shall make the
determination. The Company and the Warrant Holders shall each pay half of the
costs and fees of each such Appraiser, and the decision of the Appraiser making
such determination of Appraised Value shall be final and binding on the Company
and all affected holders of Warrants. No discount shall be applied on account of
any lack of liquidity of the Common Stock, the Warrant or the Warrant Shares,
including the fact that the Warrants or Warrant Shares may constitute
“restricted securities” for securities law purposes.

 

--------------------------------------------------------------------------------


 

(b)                                 Issuance of Shares. This Warrant shall be
deemed to have been exercised immediately prior to the close of business on the
date of its surrender for exercise as provided above, and the person entitled to
receive the shares of Common Stock issuable upon such exercise shall be treated
for all purposes as the holder of record of such shares as of the close of
business on such date. As promptly as practicable on or after such date, and in
any event, within two (2) trading days thereafter, the Company at its expense
shall issue and deliver to the person or persons entitled to receive the shares
a certificate or certificates for such number of shares issuable upon such
exercise, or, if any such person so elects, shall cause such number of shares to
be deposited, by electronic transfer, in such securities account as such person
directs. In the event that this Warrant is exercised in part, the Company at its
expense will execute and deliver a new Warrant of like tenor exercisable for the
number of shares for which this Warrant may then be exercised.

 

3.                                      No Fractional Shares or Scrip. No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant. In lieu of any fractional share to which the
Holder would otherwise be entitled (after aggregating all shares that are being
issued upon such exercise), the Company shall make a cash payment equal to the
Exercise Price multiplied by such fraction or, at the Company’s option, round
the number of shares to be issued up to the next whole number.

 

4.                                      Replacement of Warrant. On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company at its expense shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.

 

5.                                      Rights of Stockholders. Subject to
Section 11 and 13 of this Warrant, the Holder shall not be entitled to vote or
receive dividends or be deemed the holder of Common Stock or any other
securities of the Company that may at any time be issuable on the exercise
hereof for any purpose, nor shall anything contained herein be construed to
confer upon the Holder, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised as provided herein.

 

6.                                      Transfer of Warrant.

 

(a)                                 Warrant Register. The Company will maintain
a register (the “Warrant Register”) containing the names and addresses of the
Holder or Holders. Any Holder of this Warrant or any portion thereof may change
its address as shown on the Warrant Register by written notice to the Company
requesting such change. Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to such
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register. Until this Warrant is transferred on the Warrant Register of the
Company, the Company may

 

--------------------------------------------------------------------------------


 

treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.

 

(b)                                 Warrant Agent. The Company may, by written
notice to the Holder, appoint an agent for the purpose of maintaining the
Warrant Register referred to in Section 6(a) above, issuing the Common Stock or
other securities then issuable upon the exercise of this Warrant, exchanging
this Warrant, replacing this Warrant, or any or all of the foregoing (the
“Warrant Agent”). Thereafter, any such registration, issuance, exchange or
replacement, as the case may be, shall be made at the office of the Warrant
Agent.

 

(c)                                  Transferability and Negotiability of
Warrant. This Warrant may not be transferred or assigned in whole or in part
without compliance with all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company). Subject to the provisions of
this Warrant with respect to compliance with the Securities Act of 1933, as
amended (the “Act”), title to this Warrant may be transferred by endorsement (by
the Holder executing the Assignment Form annexed hereto) and delivery in the
same manner as a negotiable instrument transferable by endorsement and delivery.

 

(d)                                 Exchange of Warrant Upon a Transfer. On
surrender of this Warrant for exchange, properly endorsed on the Assignment Form
and subject to the provisions of this Warrant with respect to compliance with
the Act and with the limitations on assignments and transfers contained in this
Section 6, the Company at its expense shall issue to or on the order of the
Holder a new warrant or warrants of like tenor, in the name of the Holder or as
the Holder (on payment by the Holder of any applicable transfer taxes) may
direct, for the number of shares issuable upon exercise hereof.

 

7.                                      Capital Structure of PGRX. As of June
24, 2013, 73,452,715 shares of common stock were issued and outstanding,
8,958,000 options to purchase common stock were issued and outstanding; and
20,579,703 warrants to purchase shares of common stock were issued and
outstanding.  As of June 24, 2013, the total number of shares outstanding on a
fully diluted basis is 102,990,418.

 

8.                                      SEC Reports. PGRX has filed all forms,
reports, statements, certifications and other documents (including all exhibits,
amendments and supplements thereto) required to be filed by it with the SEC
pursuant to the Exchange Act or other applicable United States federal
securities Laws (“SEC Reports”). As of their respective filing dates, the SEC
Reports complied as to form in all material respects with the applicable
requirements of the Securities Act and Exchange Act. None of the SEC Reports
when filed with the SEC and, if amended, as of the date of such amendment
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated or incorporated by reference therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

--------------------------------------------------------------------------------


 

9.                                      Compliance with Securities Laws.

 

(i)                                     The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the shares of Common Stock
to be issued upon exercise hereof are being acquired for investment, and that
the Holder will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof except under
circumstances that will not result in a violation of the Act or any state
securities laws.

 

(ii)                                  This Warrant and all shares of Common
Stock issued upon exercise hereof or conversion thereof shall be stamped or
imprinted with a legend in substantially the following form (in addition to any
legend required by state securities laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

(iii)                               Any shares issued on or after six months
from the Effective Date pursuant to a Cashless Exercise shall not be subject to
the foregoing and shall be issued free of transfer restrictions and restrictive
legends, except that the Holder agrees not to resell such, shares, unless the
Holder confirms that adequate current public information with respect to the
Company is available, as contemplated by Rule 144.

 

10.                               Reservation of Stock The Company covenants
that during the term this Warrant is exercisable, the Company will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock upon the exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Certificate of
Incorporation (the “Certificate”) to provide sufficient reserves of shares of
Common Stock issuable upon exercise of this Warrant. The Company further
covenants that all shares of Common Stock that may be issued upon the exercise
of rights represented by this Warrant and payment of the Exercise Price, all as
set forth herein, will be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
therewith). The Company agrees that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the exercise of this Warrant.

 

11.                               Notices.

 

(a)                                 Whenever the Exercise Price or the shares
purchasable hereunder shall be adjusted pursuant to Section 13 hereof, the
Company shall issue a certificate signed by its Chief Financial Officer setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the

 

--------------------------------------------------------------------------------


 

Exercise Price and the shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be delivered to the
Holder of this Warrant by overnight courier service.

 

(b)                                 In case:

 

(i)                                     the Company shall take a record of the
holders of its Common Stock (or other stock or securities at the time receivable
upon the exercise of this Warrant) for the purpose of entitling them to receive
any dividend or other distribution, or any right to subscribe for or purchase
any shares of stock of any class or any other securities, or to receive any
other right, or

 

(ii)                                  of any capital reorganization of the
Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation or
entity, or any conveyance of all or substantially all of the assets of the
Company to another corporation or entity, or

 

(iii)                               of any voluntary or involuntary dissolution,
liquidation or winding-up of the Company, then, and in each such case, the
Company will deliver to the Holder by overnight courier a notice specifying, as
the case may be, (A) the date on which a record is to be taken for the purpose
of such dividend, distribution or right, and stating the amount and character of
such dividend, distribution or right, or (B) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such stock or
securities at the time receivable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be delivered at least
ten days prior to the record date specified in (A) above or twenty (20) days
prior to the date specified in (B) above, in each case by overnight courier.

 

(c)                                  All Notices under this Warrant shall be
sent if to the Company at:

 

If to holder of Warrant:

 

The Karlsson Group, Inc.

18 Ozone Avenue

Venice, CA 90291

Facsimile: 310-933-0262

E-mail: sevenciel@ca.rr.com

Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg

33 Derwen Road

Bala Cynwyd, PA 19004

Facsimile 215-689-1504

E-mail: weisberg@weisberg-law.com

Attention: Mr. Richard Weisberg

 

--------------------------------------------------------------------------------


 

If to Company:

 

Prospect Global Resources, Inc.

1401 17th Street

Suite 1550

Denver, CO 80202

Facsimile: 720-294-0402

E-Mail: gdangler@prospectGRI.com

Attention: Mr. Greg Dangler

 

 

 

with a copy, which shall not constitute notice, to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Facsimile: 303-223-1111

E-Mail: jknetsch@bhfs.com

Attention: Jeffrey M. Knetsch

 

Any party may by notice given in accordance with this Section 11(c) to the other
party designate another address or person for receipt of notices hereunder.

 

12.                               Amendments and Waivers.

 

(a)                                 Except as provided in Section 12(b) below,
this Warrant, or any provision hereof, may be amended, waived, discharged or
terminated only by a statement in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.

 

(b)                                 Any term or condition of this Warrant may be
amended or waived with the written consent of the Company and holders of
Warrants representing more than two-thirds of the shares of Common Stock
issuable upon the exercise of all then outstanding Warrants (the “Majority
Holders”), even without the consent of the Holder. Any amendment effected in
accordance with this Section 12(b) shall be binding upon each holder of any of
the Warrants, each future holder of any of the Warrants, and the Company;
provided, however, that no special consideration or inducement may be given to
any such holder in connection with such consent that is not given ratably to all
such holders, and that such amendment must apply to all such holders equally and
ratably. The Company shall promptly give notice to all holders of Warrants of
any amendment effected in accordance with this Section 12(b).

 

(c)                                  No waivers of, or exceptions to, any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

 

13.                               Adjustments. The Exercise Price and the shares
purchasable hereunder are subject to adjustment from time to time as follows:

 

(a)                                 Merger, Reorganization, Sale of Company,
etc. If at any time while this Warrant is outstanding and unexpired there shall
be (i) a reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the

 

--------------------------------------------------------------------------------


 

Company is not the surviving entity, or a reverse merger in which the Company is
the surviving entity but the shares of the Company’s capital stock outstanding
immediately prior to the merger are converted or exchanged by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, or (iii) a sale or transfer of the Company’s properties and assets
as, or substantially as, an entirety to any other corporation or other entity,
then, as a part of such reorganization, merger, consolidation, sale or transfer,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares of stock or other securities or property of the successor
corporation or other entity resulting from such reorganization, merger,
consolidation, merger, sale or transfer that a holder of the shares deliverable
upon exercise of this Warrant would have been entitled to receive in such
reorganization, consolidation, merger, sale or transfer if this Warrant had been
exercised immediately before such reorganization, merger, consolidation, sale or
transfer, all subject to further adjustment as provided in this Section 13. The
foregoing provision of this Section 13(a) shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation or other entity that are at the time
receivable upon the exercise of this Warrant. If the per-share consideration
payable to the Holder for shares in connection with any such transaction is in a
form other than cash or marketable securities, then the value of such
consideration shall be determined by the Company’s Board of Directors in good
faith. In all events, appropriate adjustment (as determined in good faith by the
Company’s Board of Directors) shall be made in the application of the provisions
of this Warrant with respect to the rights and interests of the Holder after the
transaction, to the end that the provisions of this Warrant shall be applicable
after that event, as near as reasonably may be, in relation to any shares or
other property deliverable after that event upon exercise of this Warrant.

 

(b)                                 Reclassification, etc. If the Company, at
any time while this Warrant remains outstanding and unexpired, by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 13.

 

(c)                                  Split, Subdivision or Combination of
Shares. If the Company at any time while this Warrant remains outstanding and
unexpired shall split, subdivide or combine the securities as to which purchase
rights under this Warrant exist, into a different number of securities of the
same class, the Exercise Price for such securities shall be proportionately
decreased in the case of a split or subdivision or proportionately increased in
the case of a combination and the number of such securities shall be
proportionately increased in the case of a split or subdivision or
proportionately decreased in the case of a combination.

 

(d)                                 Adjustments for Dividends in Stock or other
Securities or Property. If while this Warrant remains outstanding and unexpired,
the holders of the securities as to which purchase rights under this Warrant
exist (including without limitation securities into which such securities may be
converted) at the time shall have received, or, on or after the record date
fixed

 

--------------------------------------------------------------------------------


 

for the determination of eligible stockholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (other than cash) of the Company by way of dividend, then and in
each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant
(or upon such conversion) on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available by it as aforesaid
during such period, giving effect to all adjustments called for during such
period by the provisions of this Section 10.

 

(e)                                  Other Adjustments. In case any event shall
occur as to which the other provisions of this Section 13 are not strictly
applicable but as to which failure to make any adjustment would not fairly
protect the exercise rights represented by this Section 13 in accordance with
the essential intent and principles hereof then, in each such case, the Majority
Holders may appoint a firm of independent public accountants of recognized
national standing reasonably acceptable to the Company, which shall give their
opinion as to the adjustment, if any, on a basis consistent with the essential
intent and principles established herein, necessary to preserve the exercise
rights represented herein. Upon receipt of such opinion, the Company will
promptly mail a copy thereof to all holders of Common Warrants and shall make
the adjustments described therein. The fees and expenses of such independent
public accountants shall be borne by the Company.

 

(1) Calculations. All calculations under this Section 13 shall be made to the
nearest four decimal points.

 

(f)                                   No Impairment. The Company shall not, by
amendment of its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company but will at all times in good faith assist in the carrying out of all
the provisions of this Section 13 and in the taking of all such action as may be
necessary or appropriate in order to protect the exercise rights of the Holder
against dilution or other impairment.

 

14.                               Miscellaneous Provisions.

 

(a)                                 Saturdays, Sundays and Holidays. If the last
or appointed day for the taking of any action or the expiration of any right
granted herein shall be a Saturday, Sunday or legal holiday, then
(notwithstanding anything herein to the contrary) such action may be taken or
such right may be exercised on the next succeeding day that is not a Saturday,
Sunday or legal holiday.

 

(b)                                 Successors and Assigns. This Warrant shall
be binding upon and shall inure to the benefit of the parties and their
respective successors and permitted assigns. The

 

--------------------------------------------------------------------------------


 

Company may not assign its rights or obligations hereunder without the prior
written consent of Holder.  Holder may assign this Warrant and its rights
hereunder.

 

(c)                                  Payment of Taxes. The Company shall pay all
documentary stamp taxes, if any, attributable to the initial issuance of the
shares of Common Stock upon exercise of this Warrant, provided that the Company
shall not be required to pay any tax or taxes which may be payable with respect
to any secondary transfer of a Warrant or the shares of Common Stock issued upon
exercise of this Warrant, and in such case the Company shall not be required to
issue or deliver any certificates for shares of Common Stock, until the person
requesting the same has paid to the Company the amount of such tax or has
established to the Company’s reasonable satisfaction that such tax has been paid
or that no such tax is due.

 

(d)                                 Governing Law. This Warrant shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State.

 

(e)                                  Binding Effect. The terms of this Warrant
shall be binding upon and inure to the benefit of the Company and the Holder and
their respective successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.

 

 

PROSPECT GLOBAL RESOURCES, INC., a
Nevada corporation

 

 

 

By:

/s/ Damon Barber

 

Name. Damon Barber

 

Title: President, CEO and Secretary

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

(1)                                 The undersigned hereby elects to purchase
             shares of Common Stock of PROSPECT GLOBAL RESOURCES INC., pursuant
to the provisions of Section 2(a) of the attached Warrant, and tenders herewith
payment of the purchase price for such shares in full.

 

(2)                                 Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

 

 

(Name)

 

 

 

 

 

(Name)

 

(4)                                 Please issue a new Warrant for the
unexercised portion of the attached Warrant in the name of the undersigned or in
such other name as is specified below:

 

 

(Name)

 

 

 

 

(Date)

(Signature)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint
                                             Attorney to make such transfer on
the books of PROSPECT GLOBAL RESOURCES INC., maintained for the purpose, with
full power of substitution in the premises.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.

 

Dated:

 

 

 

 

 

 

 

Signature of Holder

 

--------------------------------------------------------------------------------